DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Page 5, filed 21 January 2022, with respect to the rejections of claims 17-22 under § 102/103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of newly-found prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2017/0179178), hereinafter Park, in view of Roh et al. (US 2015/0286060), hereinafter Roh.

Claim 17: Park discloses an optical component (Fig. 4) comprising:
 	a first dielectric part (120) having a first refractive index (n1) [0048];
130a) having a second refractive index (n2) [0060], the first color splitter part being adjacent along a first side edge with the first dielectric part (120) (evident from Fig. 4);
a second color splitter part (130b) having a third refractive index (n3) [0060], where n1 < n3 < n2 [0024-0025], the first and second color splitter parts (130a/130b) being adjacent along a second side edge and having a common height H (evident since the two parts make up the color separation element 130); and
a second dielectric part (120) having the first refractive index (n1) [0048], the second dielectric part (120) and the second color splitter part (130b) being adjacent along a third side edge (evident from Fig. 4). 
Park discloses at least two image sensor pixels (Px2, Px3) [0060], but is silent with respect to wherein the first color splitter part and the second color splitter part partially cover the associated image sensor pixels.
Roh, however, in the same field of endeavor of color separation devices, discloses a color separation device (120, Fig. 11), wherein first and second color splitter parts (10) at least partially cover the associated sensor pixels (100b, 100R) [0078].
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Park’s device so that the color splitter parts align with, and cover, the associated sensor pixels for the purpose of allowing light beams having color components to be accurately incident upon the corresponding color pixels (Roh [0078]).

Claims 18-19: Park discloses that n1 < n2 and n1 < n3 [0025].  Park also discloses that n2 > n3 [0024], but is silent with respect to the specific values of the first, second, and third indices of refraction and is, thus, silent with respect to the comparison of n3 and [Symbol font/0xD6]n1n2. 	
 	However, Applicant has not provided any criticality for n3 to be greater than or less than [Symbol font/0xD6]n1n2.  Applicant discloses only that, in one instance, spots corresponding to green and red colors are close P. 13, Lines 4-11).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Park’s optical component with the desired relationship among the indices of refraction for the purpose of improving image resolution.  
	
Claim 21: Park further discloses wherein the first color splitter part (130a) has a first width (W1), the second color splitter part (130b) has a second width (W2) [0065], but does not explicitly disclose that a sum W + W2 of the first and second width is greater than 390nm.
 	However, Park does disclose wherein the optical component splits visible light (inherent in that it is a color separator, Abstract).  Furthermore, the Examiner takes Official notice that the wavelength range of visible light is approximately 390-700 nm.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Park’s optical component so that the color splitter is wider than 390 nm for the purpose of ensuring that UV light does not interfere with the measurements at the image sensor.

Allowable Subject Matter
Claims 1-5, 7-10,and 12-16 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Claims 1-5,7-10,12-16: None of the prior art of record, alone or in combination, teaches or discloses an optical component comprising:
 	a first edge between one of said dielectric parts and said first part of said color splitter structure along said z-axis that can generate a first beam (NJ1) in a near field zone;

 	a third edge between said second part of said color splitter structure and one of said dielectric parts along said z-axis that can generate a third beam (NJ3) in a near field zone, 
 	wherein said height H is substantially equal to a value HB =                         
                            
                                
                                    
                                        
                                            W
                                        
                                        
                                            1
                                        
                                    
                                    +
                                    
                                        
                                            W
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            tan
                                        
                                        ⁡
                                        
                                            
                                                
                                                    θ
                                                
                                                
                                                    B
                                                    1
                                                
                                            
                                            +
                                             
                                            
                                                
                                                    tan
                                                
                                                ⁡
                                                
                                                    
                                                        
                                                            θ
                                                        
                                                        
                                                            B
                                                            3
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    , where [Symbol font/0x71]B1 and [Symbol font/0x71]B3 are respectively radiation angles of said first and said third beams,
 	in combination with the rest of the limitations of independent claim 1.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 17-19 and 21 would be allowable if amended to incorporate all the allowable subject matter of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896